693 S.E.2d 654 (2010)
STATE
v.
Michael Wayne SHERRILL.
No. 246A09.
Supreme Court of North Carolina.
February 10, 2010.
M. Gordon Widenhouse, Jr., Chapel Hill, Katherine Jane Allen, Assistant Appellate Defender, for Sherrill.
Clayton Jones, Assistant District Attorney, for State of NC.
The following order has been entered on the motion filed on the 5th of February 2010 by Defendant-Appellant for Extension of Time to Serve the Proposed Record on Appeal:
"Motion Allowed by order of the Court in conference this the 10th of February 2010."
Court Reporter shall have up to and including the 9th day of April 2010 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to provisions of Appellate Rules 11 and 12.